In an action to recover damages for personal injuries, the defendant appeals from so much of an order of the Supreme Court, Suffolk County (Underwood, J.), dated September 3, 2004, as granted the plaintiffs cross motion for summary judgment on the issue of liability.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly granted the plaintiffs cross motion for summary judgment on the issue of liability. The plaintiff submitted evidence demonstrating that the defendant was negligent in backing his tractor-trailer into the plaintiff pedestrian without taking adequate precautions (see Vehicle and Traffic Law § 1211 [a]; Garcia v Verizon N.Y., Inc., 10 AD3d 339 [2004]; Pressner v Serrano, 260 AD2d 458 [1999]; Weather v North Am. Recycling Corp., 255 AD2d 666 [1998]). In opposition to the cross motion, the defendant failed to offer sufficient evidence to demonstrate the existence of a triable issue of fact. His assertion that issues were raised as to the plaintiffs comparative negligence was speculative and unsupported by the record (see Garcia v Verizon N.Y., Inc., supra; Flanel v Maglione Italian Ices, 266 AD2d 505 [1999]; Weather v North Am. Recycling Corp., supra). Schmidt, J.P., Mastro, Spolzino and Covello, JJ., concur.